Case 1:20-cv-03172-PKC Document 99 Filed 07/21/21 Page 1 of 2
Case 1:20-cv-03172-PKC Document 94-1 Filed 06/28/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

STARR INDEMNITY & LIABILITY COMPANY,
Plaintiff, Cause No. 1:20-cv-03172-PKC
-against-

CHOICE HOTELS INTERNATIONAL, INC.,

Defendant.

sprovustn JUDGMENT

Pursuant to the May 18, 2021 trial of this matter and this Court’s June 16, 2021 Findings

 

 

of Facts and Conclusions of Law, it is hereby ORDERED AND ADJUDGED:

1. That the allegations found within the Complaint and Amended Complaint filed in
the lawsuit styled B.H. v. Choice Hotels International, Inc. (19 Civ. 3442 [D.S.C.]) (hereinafter
“Underlying Action”) triggered Plaintiff Starr Indemnity & Liability Company’s (“Starr”)
obligation to provide a defense to Defendant Choice Hotels International, Inc. (“Choice”);

2. That Starr breached its contractual duty to defend Choice in the Underlying
Action by denying and disclaiming all coverage obligations on the basis of the Abuse or
Molestation Exclusion; ang

3. That judgment is entered in favor of Choice, and against Starr, declaring that Starr
had a contractual obligation and duty to defend Choice in the Underlying Actionyand—>

4, ice may Tile its request for tees-no_later than July 7, 2021.

 

  

 
Case 1:20-cv-03172-PKC Document 99 Filed 07/21/21 Page 2 of 2
Case 1:20-cv-03172-PKC Document 94-1 Filed 06/28/21 Page 2 of 2

 

 

cP. Kevin Castel
United States District Judge

Dated: New York, New York

-2\-2/

 
